DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the Appeal Brief filed on 02 September 2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875                                                                                                                                                                                            


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…a second plurality of LEDs to emit light through the cover in a direction that is substantially perpendicular to the center axis…,” as recited in claims 20 and 26, must be shown or the feature(s) canceled from the claim(s).  Specifically, the second plurality of LEDs appear to be arranged to emit light substantially parallel to the center axis of the lighting device. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The instant specification appears to lack support for the “…a second plurality of LEDs to emit light through the cover in a direction that is substantially perpendicular to the center axis…,” as recited in claims 20 and 26. While it appears from the figures that a second group of LEDs are arranged on an annular circuit board that is positioned to emit light parallel to a central axis of the lighting device, no such description of either of the above cited features is provided in the instant specification. 

Claim Objections
Claim 21 is objected to because of the following informalities:
In claim 21, line 3, “…the second portion of the cover…,” should read: --…a second portion of the cover…--.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 20130140349 A).
Regarding claim 20, Park discloses (Fig. 7) an area light comprising: a housing (50, 60, and 70, collectively) defining a central axis having a first end (a first end upon which 40 is disposed), a second end (an end of 70) opposite the first end (as shown in Fig. 7), and a side portion (the sidewalls of 50 and 70 between said first and second ends, as shown in Fig. 7); a cover (20) mounted on the first end of the housing (upon assembly, 20 is mounted on said first end of said housing); and a light module (30, 40, and 80, collectively) disposed on the first end of the housing (upon assembly, said light module is disposed on said first end of said housing), the light module comprising a heat sink (40) and a first plurality of light emitting diodes (31) to emit light through the cover in a direction that extends 360 degrees around the center axis (LEDs 31 emit light 360 degrees around the center axis), and a second plurality of LEDs (82) to emit light through the cover in a direction that is substantially perpendicular to the center axis (as shown in Fig. 7), wherein the heat sink (40) comprises a generally-cylindrical body defining a center opening therein and a plurality of radially-extending members (45) extending radially- outwardly from the generally-cylindrical body with respect to the center axis (as shown in Fig. 7), wherein the first plurality of LEDs (31) comprises arrays of LEDs positioned along radial sides of the radially-extending members (upon assembly, arrays of 31 are positioned along radial sides of the radially-extending members), wherein the radial sides of the plurality of radially-extending members are shaped such that the arrays of LEDs are positioned equidistantly from the central axis (as shown in Fig. 7, on 6 equidistant sides from said central axis), and wherein the second plurality of LEDs (82) is mounted on a circuit board (81) mounted on an axial end of the generally-cylindrical body of the heat sink so the second plurality of LEDs axially overlaps the axial end of the heat sink (as shown in Fig. 7, and upon assembly, 81 is mounted on an axial end of the generally-cylindrical body of the heat sink 40 so the second plurality of LEDs 82 axially overlaps the axial end of the heat sink 40).
Regarding claim 21, Park discloses (Fig. 7) the at least one LED (31) includes a plurality of LEDs positioned between the axial end surface of the heat sink (an axial end of 40 at 33) and the second portion of the cover (the top portion of the cover, as shown in Fig. 7).
Regarding claim 24, Park discloses (Fig. 7) the cover (20) has a width (at the top thereof, as shown in Fig. 7) that tapers as the cover extends away from the first end of the housing (as shown in Fig. 7, the top portion of the cover has an annular shape that tappers toward the top end of the cover, or in a direction extending away from said first end of the housing. Thus, the cover has a width that tapers as the cover extends away from the first end of the housing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Bae (WO 2013047929 A1).
Regarding claim 25, Park does not explicitly teach that the circuit board is disc-shaped including a center opening.
Bae teaches or suggests (Figs. 1-7 and 9) the circuit board (510) is disc-shaped including a center opening (as shown in Fig. 9).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Park and incorporated the teachings of the circuit board is disc-shaped including a center opening, such as taught or suggested by Bae, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the performance and/or the efficiency of the device (i.e. by providing a provision for the heat sink to dissipate at the upper end thereof).

Allowable Subject Matter
Claims 1-19, 22-23, and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record does not teach, or merely suggest, an area light comprising: a housing defining a central axis having a first end, a second end opposite the first end, and a side portion; a cover mounted on the first end of the housing; a light module disposed on the first end of the housing, the light module comprising a heat sink and at least one light-emitting diode (LED) to emit light through the cover and in a direction that extends 360 degrees around the center axis, wherein the cover includes: a first portion extending around the light module and a second portion extending from an end of the first portion in a direction substantially perpendicular to the central axis to at least partially cover an axial end surface of the heat sink opposite the first end of the housing; a battery receptacle disposed on the side portion of the housing to receive a removable battery pack and supply electric power form the removable battery pack to the at least one LED; and at least one hook provided on or adjacent the second end of the housing. 
The most pertinent prior art of record: Harvey et al. (US 2016/0223185 A1), Yeh (US 2008/0106430 A1), Liu (US 2010/0079984 A1), Lang et al. (US 2008/0036584 A1), Park (KR 20130140349 A), and Aqua Signaling (DE 202007005003 U1); teach or suggest various elements of the claimed invention, but none of the above-cited references disclose, or teach or suggest in-combination, the collective limitations of claim 1 as recited in their entirety. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record. 
Claims 2-13 are allowed as they depend upon and further limit allowed claim 1.
Regarding claim 14, the prior art of record does not teach, or merely suggest, an area light comprising: a housing defining a central axis having a first end, a second end opposite the first end, and a side portion; a cover mounted on the first end of the housing; a light module disposed on the first end of the housing, the light module comprising a heat sink and at least one light-emitting diode (LED) to emit light through the cover and in a direction that extends 360 degrees around the center axis; and a battery receptacle disposed on the side portion of the housing to receive a removable battery pack and supply electric power form the removable battery pack to the at least one LED, wherein the cover has a diameter that tapers as the cover extends away from the first end of the housing, the housing has a diameter that tapers from the second end to the first end, and the diameter of the cover is not greater than the diameter of the housing at the first end.
The most pertinent prior art of record: Harvey et al. (US 2016/0223185 A1), Yeh (US 2008/0106430 A1), Liu (US 2010/0079984 A1), Lang et al. (US 2008/0036584 A1), Park (KR 20130140349 A), and Aqua Signaling (DE 202007005003 U1); teach or suggest various elements of the claimed invention, but none of the above-cited references disclose, or teach or suggest in combination, the collective limitations of claim 14 as recited in their entirety. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record. 
Claims 15-19 and 22-23 are allowed as they depend upon and further limit allowed claim 14.
Regarding claim 26, the prior art of record does not teach, or merely suggest, an area light comprising: a housing defining a central axis having a first end, a second end opposite the first end, and a side portion; a cover mounted on the first end of the housing; a light module disposed on the first end of the housing, the light module comprising a heat sink having a generally cylindrical body, a first plurality of light emitting diodes (LEDs) mounted along an outer surface of the heat sink to emit light through the cover in a direction that extends 360 degrees around the center axis, a circuit board mounted on an axial end surface of the heat sink, and a second plurality of LEDs mounted on the circuit board and axially overlapping the axial end surface of the heat sink to emit light through the cover in a direction that is substantially perpendicular to the center axis; and a battery receptacle disposed on the side portion of the housing to receive a removable battery pack and supply electric power form the removable battery pack to the first plurality of LEDs and second plurality of LEDs; wherein the cover includes: a first portion extending around the light module and having a diameter that tapers as the cover extends away from the first end of the housing, and a second portion extending from an end of the first portion in a direction substantially perpendicular to the central axis to at least partially cover an axial end surface of the heat sink opposite the first end of the housing, and wherein the housing has a diameter that tapers along at least a portion of the housing from the second end to the first end, and the diameter of the cover is not greater than the diameter of the housing at the first.
The most pertinent prior art of record: Harvey et al. (US 2016/0223185 A1), Yeh (US 2008/0106430 A1), Liu (US 2010/0079984 A1), Lang et al. (US 2008/0036584 A1), Park (KR 20130140349 A), and Aqua Signaling (DE 202007005003 U1); teach or suggest various elements of the claimed invention, but none of the above-cited references disclose, or teach or suggest in combination, the collective limitations of claim 26 as recited in their entirety. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record. 

Response to Arguments
Applicant’s arguments, see pages 11-22 of the Appeal Brief, filed 02 September 2022, with respect to the rejections of claims 1-26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-19, 22-23, and 26 has been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of Park (KR 20130140349 A). Therefore, Applicant’s arguments with respect to claims 20-21 and 24-25 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875